Order entered July 25, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00206-CV

           H. JONATHAN COOKE, INDIVIDUALLY AND ON BEHALF OF
               ESCROW PARTNERS DALLAS, L.P., ET AL., Appellants

                                              V.

                      ROBERT C. KARLSENG, ET AL., Appellees

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DC-06-02783-L

                                          ORDER
      Before the Court is appellees’ July 20, 2018 motion for an extension of time to file their

combined appellees’ / cross-appellants’ brief. We GRANT the motion and extend the time to

August 14, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE